Appeal by the defendant from a judgment of the County Court, Nassau County (Winick, J.), rendered January 11, 1989, convicting her of grand larceny in the fourth degree, criminal possession of stolen property in the fifth degree, and criminal trespass in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was found guilty of grand larceny in the fourth degree, as charged under Penal Law § 155.30 (4), for stealing a credit card. She contends that the trial court erred in refusing to charge the lesser included offense of petit larceny. We disagree. There was no reasonable view of the evidence upon which the jury could have found the defendant guilty of petit larceny but not of grand larceny (see, People v Glover, 57 NY2d 61; People v Winfield, 145 AD2d 449).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Brown, J. P., Balletta, Rosenblatt and Ritter, JJ., concur.